DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-8, 10-14, 16-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Nagura teaches an encoder connected to an object (abstract), the encoder comprising:
a plate including a pattern thereon (10, 11);
a sensor configured to obtain an image of a portion of the pattern (1, 2, 3);
a memory configured to store a first set of reference images corresponding to a portion of the pattern and angle and/or position information corresponding to the first set of images [0034] [0035]; and
a processor configured to shift the first set of reference images to obtain a second set of reference images [0064].
Nahum teaches a processor configured to expand the first set of reference images by rotationally shifting the first set of reference images stored in the memory in a phase N times so as to obtain an expanded set of reference images [0172] (set of 1 reference image is rotated to create expanded set) and to compare the image obtained by the sensor with the first set of reference images the expanded set of reference images [0172].
Noguchi teaches expanding the first set of reference images (M edges) by shifting the first set of references images in a phase N (M) times so as to obtain an expanded set of reference images 
The prior art fails to teach a processor configured to: compare the image obtained by the sensor with the first set of M reference images; and in response to none of the first set of M reference images being identical to the image obtained by the sensor, expand the first set of M reference images by rotationally shifing the first set of M reference images stored in the memory in a phase N times so as to obtain an expanded set of MxN reference images, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFFERTY D KELLY/               Examiner, Art Unit 2876